      Case 2:19-cv-01189-KJM-AC Document 24 Filed 08/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MIGUEL BELMONTE,                                  No. 2:19-cv-1189 AC P
12                          Plaintiff,
13              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14       WINKFIELD, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner1 proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             Plaintiff has filed what the court construes as a motion for preliminary injunction. See

21   ECF No. 18 at 4. For the reasons stated below, the undersigned recommends that the motion be

22   denied.

23   I.        MOTION FOR PRELIMINARY INJUNCTION

24             On January 15, 2020, plaintiff filed a supplement to his second amended complaint with

25   the court. ECF No. 18. In the supplement, he attaches a document labeled “Order to Show Cause

26   for a Preliminary Injunction.” See ECF No. 18 at 4. It effectively requests that unspecified

27
     1
       The court is currently waiting for a formal update from plaintiff regarding his incarceration
28   status.
                                                       1
      Case 2:19-cv-01189-KJM-AC Document 24 Filed 08/25/20 Page 2 of 3

 1   defendants be ordered to show cause why the court should not issue a preliminary injunction that
 2   would enjoin them and others from “maintaining any possession of any and all ‘civil’ legal
 3   documents pertaining to this suit.” See ECF No. 18 at 4. The document also asks that one C.O.
 4   Pierce be ordered to “relinquish . . . custody of . . . civil complaints.” See ECF No. 18 at 4.
 5   Finally, plaintiff requests that close-circuit video be installed throughout the prison. See id. at 4.
 6   II.    DISCUSSION
 7          A district court may not issue preliminary injunctive relief without primary jurisdiction
 8   over the underlying cause of action. Sires v. State of Washington, 314 F.2d 883, 884 (9th Cir.
 9   1963). Additionally, an injunction against individuals who are not parties to the action is strongly
10   disfavored. Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100 (1969).
11          In this motion, plaintiff asks for injunctive relief against unspecified defendants and one
12   “C.O. Pierce.” See ECF No. 18 at 4. Pierce is not a named defendant in this action, and no
13   claims have been asserted against him in the second amended complaint. See generally ECF No.
14   17. In addition, plaintiff’s reference to a general group of “defendants” is unacceptably vague for
15   purposes of determining jurisdictional authority of the court. Moreover, in this case, it appears
16   that plaintiff may no longer be incarcerated.2 See generally ECF Nos. 21, 22.
17          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
18   District Court Judge to this action.
19          IT IS FURTHER RECOMMENDED that plaintiff’s motion for a preliminary injunction
20   (see ECF No. 18 at 4) be DENIED.
21          These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
23   after being served with these findings and recommendations, plaintiff may file written objections
24
     2
       “Once an inmate is removed from the environment in which he is subjected to the challenged
25   policy or practice, absent a claim for damages, he no longer has a legally cognizable interest in a
26   judicial decision on the merits of his claim.” Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir.
     2015) (citing Alvarez, 667 F.3d at 1064 (quotation source omitted)). Federal courts lack
27   jurisdiction over claims that have been rendered moot because “the issues are no longer live” or
     because the parties no longer possess “a legally cognizable interest in the outcome.” Jones, 791
28   F.3d at 1031 (quoting Alvarez, 667 F.3d at 1064 (quotation source omitted)).
                                                       2
     Case 2:19-cv-01189-KJM-AC Document 24 Filed 08/25/20 Page 3 of 3

 1   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 4   (9th Cir. 1991).
 5   DATED: August 25, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
